Bleckley, C. J.
The plaintiff’s mare having run along the railway-track ahead of the train of her own accord until, reaching a trestle or open culvert, she fell into it and was injured, and the evidence showing that the train was almost stopped to give her time to escape, and that the whistle was continuously blown to frighten her from the track, and that the disaster was caused by her own obstinacy in following the track when she might have left it, the owner of the mare had no cause of action against the owner of the railway, and the presiding judge did not err in granting a nonsuit.

Judgment affirmed,.

From Emanuel superior court, April term, 1890. Before Judge Hines.
Rogers & Potter, for plaintiff. '
No appearance for defendant.